EXHIBIT 10.2

 

 

J.D. EDWARDS & COMPANY

 

PERFORMANCE BASED BONUS PLAN

 

(Effective November 1, 2002)

 

-i-



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

         

Page

--------------------------------------------------------------------------------

SECTION 1     BACKGROUND, PURPOSE AND DURATION

  

1

1.1

  

Effective Date

  

1

1.2

  

Purpose of the Plan

  

1

SECTION 2    DEFINITIONS

  

1

2.1

  

“Actual Award”

  

1

2.2

  

“Affiliate”

  

1

2.3

  

“Base Salary”

  

1

2.4

  

“Board”

  

1

2.5

  

“Cash Flow”

  

1

2.6

  

“Code”

  

2

2.7

  

“Committee”

  

2

2.8

  

“Company”

  

2

2.9

  

“Determination Date”

  

2

2.10

  

“Disability”

  

2

2.11

  

“Earnings Per Share”

  

2

2.12

  

“Employee”

  

2

2.13

  

“Fiscal Year”

  

2

2.14

  

“Individual Objectives”

  

2

2.15

  

“Market Share”

  

2

2.16

  

“Maximum Award”

  

2

2.17

  

“Operating Margin”

  

2

2.18

  

“Participant”

  

3

2.19

  

“Payout Formula”

  

3

2.20

  

“Performance Period”

  

3

2.21

  

“Performance Goals”

  

3

2.22

  

“Plan”

  

3

2.23

  

“Profit After Tax”

  

3

2.24

  

“Profit Before Tax”

  

3

2.25

  

“Retirement”

  

3

2.26

  

“Return on Capital”

  

3

2.27

  

“Return on Equity”

  

3

2.28

  

“Return on Sales”

  

4

2.29

  

“Revenue”

  

4

2.30

  

“Shares”

  

4

2.31

  

“Target Award”

  

4

2.32

  

“Termination of Employment”

  

4

2.33

  

“Total Shareholder Return”

  

4

SECTION 3    SELECTION OF PARTICIPANTS AND DETERMINATION OF AWARDS

  

4

3.1

  

Selection of Participants

  

4

 

 

-ii-



--------------------------------------------------------------------------------

 

3.2

  

Determination of Performance Goals

  

4

3.3

  

Determination of Target Awards

  

4

3.4

  

Determination of Payout Formula or Formulae

  

4

3.5

  

Date for Determinations

  

5

3.6

  

Determination of Actual Awards

  

5

SECTION 4    PAYMENT OF AWARDS

  

5

4.1

  

Right to Receive Payment

  

5

4.2

  

Timing of Payment

  

5

4.3

  

Form of Payment

  

5

4.4

  

Payment in the Event of Death

  

6

SECTION 5    ADMINISTRATION

  

6

5.1

  

Committee is the Administrator

  

6

5.2

  

Committee Authority

  

6

5.3

  

Decisions Binding

  

6

5.4

  

Delegation by the Committee

  

6

SECTION 6    GENERAL PROVISIONS

  

6

6.1

  

Tax Withholding

  

6

6.2

  

No Effect on Employment

  

6

6.3

  

Participation

  

7

6.4

  

Indemnification

  

7

6.5

  

Successors

  

7

6.6

  

Beneficiary Designations

  

7

6.7

  

Nontransferability of Awards

  

7

6.8

  

Deferrals

  

7

SECTION 7    AMENDMENT, TERMINATION AND DURATION

  

8

7.1

  

Amendment, Suspension or Termination

  

8

7.2

  

Duration of the Plan

  

8

SECTION 8    LEGAL CONSTRUCTION

  

8

8.1

  

Gender and Number

  

8

8.2

  

Severability

  

8

8.3

  

Requirements of Law

  

8

8.4

  

Governing Law

  

8

8.5

  

Captions

  

8

 

-iii-



--------------------------------------------------------------------------------

 

J.D. EDWARDS & COMPANY

 

PERFORMANCE BASED BONUS PLAN

 

SECTION 1

BACKGROUND, PURPOSE AND DURATION

 

1.1    Effective Date.    The Plan is effective as of November 1, 2002, subject
to ratification by an affirmative vote of the holders of a majority of the
Shares that are present in person or by proxy and entitled to vote at the 2003
Annual Meeting of Stockholders of the Company.

 

1.2    Purpose of the Plan.    The Plan is intended to increase shareholder
value and the success of the Company by motivating key executives (1) to perform
to the best of their abilities, and (2) to achieve the Company’s objectives. The
Plan’s goals are to be achieved by providing such executives with incentive
awards based on the achievement of goals relating to the performance of the
Company. The Plan is intended to permit the payment of bonuses that qualify as
performance-based compensation under section 162(m) of the Code.

 

SECTION 2

DEFINITIONS

 

The following words and phrases shall have the following meanings unless a
different meaning is plainly required by the context:

 

2.1    “Actual Award” means as to any Performance Period, the actual award (if
any) payable to a Participant for the Performance Period. Each Actual Award is
determined by the Payout Formula for the Performance Period, subject to the
Committee’s authority under Section 3.6 to eliminate or reduce the award
otherwise determined by the Payout Formula.

 

2.2    “Affiliate” means any corporation or other entity (including, but not
limited to, partnerships and joint ventures) controlled by the Company.

 

2.3    “Base Salary” means as to any Performance Period, the Participant’s
annualized salary rate on the last day of the Performance Period. Such Base
Salary shall be before both (a) deductions for taxes or benefits, and (b)
deferrals of compensation pursuant to Company-sponsored plans and
Affiliate-sponsored plans.

 

2.4    “Board” means the Board of Directors of the Company.

 

2.5    “Cash Flow” means as to any Performance Period, the Company’s or a
business unit’s cash generated from operating activities, determined in
accordance with generally accepted accounting principles.



--------------------------------------------------------------------------------

 

2.6    “Code” means the Internal Revenue Code of 1986, as amended. Reference to
a specific section of the Code or regulation thereunder shall include such
section or regulation, any valid regulation promulgated thereunder, and any
comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.

 

2.7    “Committee” means the committee appointed by the Board (pursuant to
Section 5.1) to administer the Plan.

 

2.8    “Company” means J.D. Edwards & Company, a Delaware corporation, or any
successor thereto.

 

2.9    “Determination Date” means the latest possible date that will not
jeopardize a Target Award or Actual Award’s qualification as performance-based
compensation under section 162(m) of the Code.

 

2.10    “Disability” means a permanent and total disability determined in
accordance with uniform and nondiscriminatory standards adopted by the Committee
from time to time.

 

2.11    “Earnings Per Share” means as to any Performance Period, the Company’s
or a business unit’s Profit After Tax, divided by a weighted average number of
common shares outstanding and dilutive common equivalent shares deemed
outstanding, determined in accordance with generally accepted accounting
principles.

 

2.12    “Employee” means any employee of the Company or of an Affiliate, whether
such employee is so employed at the time the Plan is adopted or becomes so
employed subsequent to the adoption of the Plan.

 

2.13    “Fiscal Year” means the fiscal year of the Company.

 

2.14    “Individual Objectives” means quantifiable objectives determined by the
Committee that will measure the individual’s performance of his or her overall
duties to the Company which may include the level of voluntary Employee
turnover, the release of software products, the number of customer escalations,
measures related to long-term strategic plans, and measures related to
succession plans.

 

2.15    “Market Share” means as to any Performance Period, the Company’s or a
business unit’s percentage of a market segment with respect to a product.

 

2.16    “Maximum Award” means as to any Participant for any Performance Period,
$2 million.

 

2.17    “Operating Margin” means as to any Performance Period, the Company’s or
a business unit’s revenue less operating expenses, divided by revenue determined
in accordance with generally accepted accounting principles.

 

-2-



--------------------------------------------------------------------------------

 

2.18    “Participant” means as to any Performance Period, an Employee who has
been selected by the Committee for participation in the Plan for that
Performance Period.

 

2.19    “Payout Formula” means as to any Performance Period, the formula or
payout matrix established by the Committee pursuant to Section 3.4 in order to
determine the Actual Awards (if any) to be paid to Participants. The formula or
matrix may differ from Participant to Participant.

 

2.20    “Performance Period” means any Fiscal Year or such other period longer
than a Fiscal Year but not in excess of three Fiscal Years, as determined by the
Committee in its sole discretion. With respect to any Participant, there shall
exist no more than three Performance Periods at any one time.

 

2.21    “Performance Goals” means the goal(s) (or combined goal(s)) determined
by the Committee (in its discretion) to be applicable to a Participant for a
Target Award for a Performance Period. As determined by the Committee, the
Performance Goals for any Target Award applicable to a Participant may provide
for a targeted level or levels of achievement using one or more of the following
measures: (a) Earnings per Share, (b) Profit After Tax, and (c) Profit Before
Tax, (d) Return on Capital, (e) Return on Equity, (f) Return on Sales, (g)
Revenue, (h) Total Shareholder Return, (i) Market Share, (j) Cash Flow, (k)
Operating Margin, and (l) Individual Objectives. The Performance Goals may
differ from Participant to Participant and from award to award. Prior to the
Determination Date, the Committee shall determine whether any significant
element(s) shall be included in or excluded from the calculation of any
Performance Goal with respect to any Participants.

 

2.22    “Plan” means the J.D. Edwards & Company Performance Bonus Plan, as set
forth in this instrument and as hereafter amended from time to time.

 

2.23    “Profit After Tax” means as to any Performance Period, the Company’s or
a business unit’s net income after taxes, determined in accordance with
generally accepted accounting principles.

 

2.24    “Profit Before Tax” means as to any Performance Period, the Company’s or
a business unit’s net income before taxes, determined in accordance with
generally accepted accounting principles.

 

2.25    “Retirement” means, with respect to any Participant, a Termination of
Employment after attaining at least age 65.

 

2.26    “Return on Capital” means as to any Performance Period, the Company’s or
a business unit’s Profit After Tax divided by Company’s or business unit’s, as
applicable, average invested capital, determined in accordance with generally
accepted accounting principles.

 

2.27    “Return on Equity” means as to any Performance Period, the percentage
equal to the Company’s Profit After Tax divided by average stockholder’s equity,
determined in accordance with generally accepted accounting principles.

 

-3-



--------------------------------------------------------------------------------

 

2.28    “Return on Sales” means as to any Performance Period, the percentage
equal to the Company’s or a business unit’s Profit After Tax, divided by the
Company’s or the business unit’s, as applicable, Revenue, determined in
accordance with generally accepted accounting principles.

 

2.29    “Revenue” means as to any Performance Period, the Company’s or business
unit’s net fees generated from third parties and recognized as revenue in
accordance with generally accepted accounting principles.

 

2.30    “Shares” means shares of the Company’s common stock.

 

2.31    “Target Award” means the target award payable under the Plan to a
Participant for the Performance Period, expressed as a percentage of his or her
Base Salary or a specific dollar amount, as determined by the Committee in
accordance with Section 3.3.

 

2.32    “Termination of Employment” means a cessation of the employee-employer
relationship between an Employee and the Company or an Affiliate for any reason,
including, but not by way of limitation, a termination by resignation,
discharge, death, Disability, Retirement, or the disaffiliation of an Affiliate,
but excluding any such termination where there is a simultaneous reemployment by
the Company or an Affiliate.

 

2.33    “Total Shareholder Return” means as to any Performance Period, the total
return (change in share price plus reinvestment of any dividends) of a Share.

 

SECTION 3

SELECTION OF PARTICIPANTS AND DETERMINATION OF AWARDS

 

3.1    Selection of Participants.    The Committee, in its sole discretion,
shall select the Employees who shall be Participants for any Performance Period.
Participation in the Plan is in the sole discretion of the Committee, and on a
Performance Period by Performance Period basis. Accordingly, an Employee who is
a Participant for a given Performance Period in no way is guaranteed or assured
of being selected for participation in any subsequent Performance Period.

 

3.2    Determination of Performance Goals.    The Committee, in its sole
discretion, shall establish the Performance Goals for each Participant for the
Performance Period. Such Performance Goals shall be set forth in writing.

 

3.3    Determination of Target Awards.    The Committee, in its sole discretion,
shall establish a Target Award for each Participant. Each Participant’s Target
Award shall be determined by the Committee in its sole discretion, and each
Target Award shall be set forth in writing.

 

3.4    Determination of Payout Formula or Formulae.    On or prior to the
Determination Date, the Committee, in its sole discretion, shall establish a
Payout Formula or Formulae for purposes of determining the Actual Award (if any)
payable to each Participant. Each Payout Formula shall (a) be in writing, (b) be
based on a comparison of actual performance to the Performance Goals, (c)
provide for the payment of a Participant’s Target Award if the Performance Goals
for the

 

-4-



--------------------------------------------------------------------------------

Performance Period are achieved, and (d) provide for an Actual Award greater
than or less than the Participant’s Target Award, depending upon the extent to
which actual performance exceeds or falls below the Performance Goals.
Notwithstanding the preceding, in no event shall a Participant’s Actual Award
for any Performance Period exceed his or her Maximum Award.

 

3.5    Date for Determinations.    The Committee shall make all determinations
under Section 3.1 through 3.4 on or before the Determination Date.

 

3.6    Determination of Actual Awards.    After the end of each Performance
Period, the Committee shall certify in writing the extent to which the
Performance Goals applicable to each Participant for the Performance Period were
achieved or exceeded. The Actual Award for each Participant shall be determined
by applying the Payout Formula to the level of actual performance that has been
certified by the Committee. Notwithstanding any contrary provision of the Plan,
the Committee, in its sole discretion, may (a) eliminate or reduce the Actual
Award payable to any Participant below that which otherwise would be payable
under the Payout Formula, and (b) determine whether or not a Participant will
receive an Actual Award in the event the Participant incurs a Termination of
Employment prior to the date the Actual Award is to be paid pursuant Section 4.2
below.

 

SECTION 4

PAYMENT OF AWARDS

 

4.1    Right to Receive Payment.    Each Actual Award that may become payable
under the Plan shall be paid solely from the general assets of the Company or
the Affiliate that employs the Participant (as the case may be), as determined
by the Committee. Nothing in this Plan shall be construed to create a trust or
to establish or evidence any Participant’s claim of any right to payment of an
Actual Award other than as an unsecured general creditor with respect to any
payment to which he or she may be entitled.

 

4.2    Timing of Payment.    Subject to Section 3.6, payment of each Actual
Award shall be made as soon as administratively practicable, but in no event
later than 90 days after the end of the applicable Performance Period.

 

4.3    Form of Payment.    Each Actual Award normally shall be paid in cash (or
its equivalent) in a single lump sum. However, the Committee, in its sole
discretion, may declare any Actual Award, in whole or in part, payable in
restricted stock and/or options granted under one of the Company’s stock plans.
The number of shares of restricted stock granted shall be determined by dividing
the cash amount foregone by the fair market value of a share on the date that
the cash payment otherwise would have been made, rounded up to the nearest whole
number of shares. For this purpose, “fair market value” shall mean the closing
price on the NASDAQ/National Market for the day in question. The number of
options granted shall be determined by dividing the cash amount foregone by an
option pricing model determined by the Committee (e.g., Black-Scholes), rounded
up to the nearest whole number of shares. Any restricted stock or options so
awarded shall vest over a period of not more than four years, as determined by
the Committee.

 

-5-



--------------------------------------------------------------------------------

 

4.4    Payment in the Event of Death.    If a Participant dies prior to the
payment of an Actual Award that was scheduled to be paid to him or her prior to
death for a prior Performance Period, the Award shall be paid to his or her
estate.

 

SECTION 5

ADMINISTRATION

 

5.1    Committee is the Administrator.    The Plan shall be administered by the
Committee. The Committee shall consist of not less than two (2) members of the
Board. The members of the Committee shall be appointed from time to time by, and
serve at the pleasure of, the Board. Each member of the Committee shall qualify
as an “outside director” under section 162(m) of the Code. If it is later
determined that one or more members of the Committee do not so qualify, actions
taken by the Committee prior to such determination shall be valid despite such
failure to qualify.

 

5.2    Committee Authority.    It shall be the duty of the Committee to
administer the Plan in accordance with the Plan’s provisions. The Committee
shall have all powers and discretion necessary or appropriate to administer the
Plan and to control its operation, including, but not limited to, the power to
(a) determine which Employees shall be granted awards, (b) prescribe the terms
and conditions of awards, (c) interpret the Plan and the awards, (d) adopt such
procedures and subplans as are necessary or appropriate to permit participation
in the Plan by Employees who are foreign nationals or employed outside of the
United States, (e) adopt rules for the administration, interpretation and
application of the Plan as are consistent therewith, and (f) interpret, amend or
revoke any such rules.

 

5.3    Decisions Binding.    All determinations and decisions made by the
Committee, the Board, and any delegate of the Committee pursuant to the
provisions of the Plan shall be final, conclusive, and binding on all persons,
and shall be given the maximum deference permitted by law.

 

5.4    Delegation by the Committee.    The Committee, in its sole discretion and
on such terms and conditions as it may provide, may delegate all or part of its
authority and powers under the Plan to one or more directors and/or officers of
the Company; provided, however, that the Committee may delegate its authority
and powers only with respect to awards that are not intended to qualify as
performance-based compensation under section 162(m) of the Code.

 

SECTION 6

GENERAL PROVISIONS

 

6.1    Tax Withholding.    The Company or an Affiliate, as determined by the
Committee, shall withhold all applicable taxes from any Actual Award, including
any federal, state and local taxes (including, but not limited to, the
Participant’s FICA and SDI obligations).

 

6.2    No Effect on Employment.    Nothing in the Plan shall interfere with or
limit in any way the right of the Company or an Affiliate, as applicable, to
terminate any Participant’s employment or service at any time, with or without
cause. For purposes of the Plan, transfer of employment of a Participant between
the Company and any one of its Affiliates (or between Affiliates) shall not be

 

-6-



--------------------------------------------------------------------------------

deemed a Termination of Employment. Employment with the Company and its
Affiliates is on an at-will basis only. The Company expressly reserves the
right, which may be exercised at any time and without regard to when during or
after a Performance Period such exercise occurs, to terminate any individual’s
employment with or without cause, and to treat him or her without regard to the
effect which such treatment might have upon him or her as a Participant.

 

6.3    Participation.    No Employee shall have the right to be selected to
receive an award under this Plan, or, having been so selected, to be selected to
receive a future award.

 

6.4    Indemnification.    Each person who is or shall have been a member of the
Committee, or of the Board, shall be indemnified and held harmless by the
Company against and from (a) any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action taken or
failure to act under the Plan or any award, and (b) from any and all amounts
paid by him or her in settlement thereof, with the Company’s approval, or paid
by him or her in satisfaction of any judgment in any such claim, action, suit,
or proceeding against him or her, provided he or she shall give the Company an
opportunity, at its own expense, to handle and defend the same before he or she
undertakes to handle and defend it on his or her own behalf. The foregoing right
of indemnification shall not be exclusive of any other rights of indemnification
to which such persons may be entitled under the Company’s Certificate of
Incorporation or Bylaws, by contract, as a matter of law, or otherwise, or under
any power that the Company may have to indemnify them or hold them harmless.

 

6.5    Successors.    All obligations of the Company and any Affiliate under the
Plan, with respect to awards granted hereunder, shall be binding on any
successor to the Company and/or such Affiliate, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business or assets of the
Company or such Affiliate.

 

6.6    Beneficiary Designation.    If permitted by the Committee, a Participant
under the Plan may name a beneficiary or beneficiaries to whom any vested but
unpaid award shall be paid in the event of the Participant’s death. Each such
designation shall revoke all prior designations by the Participant and shall be
effective only if given in a form and manner acceptable to the Committee. In the
absence of any such designation, any vested benefits remaining unpaid at the
Participant’s death shall be paid to the Participant’s estate.

 

6.7    Nontransferability of Awards.    No award granted under the Plan may be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
other than by will, by the laws of descent and distribution, or to the limited
extent provided in Section 6.6. All rights with respect to an award granted to a
Participant shall be available during his or her lifetime only to the
Participant.

 

6.8    Deferrals.    The Committee, in its sole discretion, may permit a
Participant to defer receipt of the payment of cash that would otherwise be
delivered to a Participant under the Plan. Any such deferral elections shall be
subject to such rules and procedures as shall be determined by the Committee in
its sole discretion.

 

-7-



--------------------------------------------------------------------------------

 

SECTION 7

AMENDMENT, TERMINATION AND DURATION

 

7.1    Amendment, Suspension or Termination.    The Board, in its sole
discretion, may amend or terminate the Plan, or any part thereof, at any time
and for any reason. The amendment, suspension or termination of the Plan shall
not, without the consent of the Participant, alter or impair any rights or
obligations under any Target Award theretofore granted to such Participant. No
award may be granted during any period of suspension or after termination of the
Plan.

 

7.2    Duration of the Plan.    The Plan shall commence on the date specified
herein, and subject to Section 7.1 (regarding the Board’s right to amend or
terminate the Plan), shall remain in effect thereafter.

 

SECTION 8

LEGAL CONSTRUCTION

 

8.1    Gender and Number.    Except where otherwise indicated by the context,
any masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.

 

8.2    Severability.    In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.

 

8.3    Requirements of Law.    The granting of awards under the Plan shall be
subject to all applicable laws, rules and regulations, and to such approvals by
any governmental agencies or national securities exchanges as may be required.

 

8.4    Governing Law.    The Plan and all awards shall be construed in
accordance with and governed by the laws of the State of Colorado, but without
regard to its conflict of law provisions.

 

8.5    Captions.    Captions are provided herein for convenience only, and shall
not serve as a basis for interpretation or construction of the Plan.

 

EXECUTION

 

IN WITNESS WHEREOF, J.D. Edwards & Company, by its duly authorized officer, has
executed the Plan on the date indicated below.

 

       

J.D. EDWARDS & COMPANY

Dated:                             , 2003

     

By:

 

 

--------------------------------------------------------------------------------

               

Name:

Title:

 

-8-